Gest, J.,
— The judge who presided at the hearing of this appeal from the decree of the Register of Wills awarded an issue of devisavit *321vel non. He carefully considered the testimony in the case, and we are of opinion that the issue was properly awarded.
If the case were submitted to a jury, and a verdict were found against the will, the verdict should be sustained by the court, and, therefore, despite the able argument of the learned counsel for the exceptant, the exceptions to the decree are dismissed.
Henderson, J., did not sit.